Citation Nr: 0419516	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for schizophrenia, chronic undifferentiated type.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the disability rating for 
schizophrenia from 30 to 50 percent.  The veteran perfected 
an appeal of the denial of a rating in excess of 50 percent.

In a March 2004 rating decision the RO also denied 
entitlement to a total rating based on individual 
unemployability.  The veteran also perfected an appeal of the 
March 2004 decision.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claim was filed after 
November 2000, the provisions of the VCAA are applicable to 
his claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
Although the RO informed the veteran of the evidence needed 
to establish entitlement to a higher schedular rating, the RO 
has not informed him of the evidence required to show 
entitlement to a total rating based on individual 
unemployability, or the relative responsibilities of the 
veteran and VA in developing that evidence.  The Board finds, 
therefore, that remand of that issue is required.  The Board 
also finds that, because the schedular rating assigned for 
schizophrenia is based on the degree of occupational 
impairment, and the veteran has no other service-connected 
disabilities, the issue of entitlement to a higher schedular 
rating for schizophrenia is inextricably intertwined with the 
issue of entitlement to a total rating based on 
unemployability.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are inextricably intertwined if one 
claim could have significant impact on the other).  

The veteran contends that he is totally disabled due to the 
manifestations of his service-connected psychiatric disorder.  
In this regard the Board notes that, according to the 
evidence of record, he has not been employed since 
approximately 1971.  His psychiatric disorder was rated as 
100 percent disabling from January 1970 to December 1976, and 
he has received disability benefits from the Social Security 
Administration (SSA) based on his psychiatric impairment 
since January 1970.  The most recent evidence in the SSA 
claims file is, however, the report of an August 1982 
psychiatric evaluation.  The evidence in the SSA claims file 
is not, therefore, probative of the current severity of his 
psychiatric symptoms.

The evidence of record includes the veteran's VA treatment 
records, which show that he was divorced from his spouse of 
23 years in December 2000.  Following the divorce his 
psychiatrist entered a diagnosis of dysthymia with overlying 
depression due to the divorce, with a global assessment of 
functioning (GAF) score of 30.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995), citing the Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th Ed. 1994) (the 
GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness).  In March 2001 the severity of his 
symptoms was assessed by assigning a GAF score of 20.  
Beginning later in March 2001, the evidence indicates that 
the severity of his symptoms was moderate, with GAF scores 
that ranged from 50 to 60.

As noted above, the veteran claims to be totally disabled due 
to his psychiatric impairment, and he has not been employed 
since approximately 1971.  The RO has not, however, obtained 
a medical opinion on whether the service-connected 
psychiatric disorder precludes him from maintaining 
substantially gainful employment.  See Friscia v. Brown, 7 
Vet. App. 294 (1994) (if the veteran submits a valid claim 
for a total rating based on unemployability, VA cannot deny 
the claim without producing evidence showing that he is 
capable of substantially gainful employment).  Furthermore, 
the evidence shows that, in addition to the service-connected 
schizophrenia, the veteran has a dependent personality 
disorder.  Given the assessment of the severity of his 
schizophrenia as moderate, and the diagnosis of a dependent 
personality disorder, it is not clear from the available 
evidence whether any impairment in his occupational 
functioning is due to the service-connected schizophrenia or 
the nonservice-connected personality disorder.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by 
the VCAA and its implementing 
regulations, court decisions, and VA 
directives is completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since July 2003.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  If the RO is not able to 
obtain any identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

3.  The RO should afford the veteran a VA 
psychiatric examination for the purpose 
of evaluating the etiology and severity 
of his psychiatric symptomatology.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including psychological 
studies, that are deemed necessary for an 
accurate assessment.  

The examiner should consider the history 
of the veteran's psychiatric disorder, 
provide a complete description of the 
current symptomatology, and 
provide a comprehensive diagnosis of any 
psychiatric pathology.  The examiner 
should also provide a complete 
description of the effect of the 
psychiatric symptomatology on the 
veteran's social and occupational 
functioning, including a GAF score and an 
explanation of the meaning of the score 
assigned.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability 
to establish or maintain effective work 
and social relationships.  Specifically, 
the examiner should provide an opinion on 
whether the schizophrenia prevents the 
veteran from engaging in substantially 
gainful employment.

In evaluating the severity of the 
psychiatric symptoms the examiner should 
also provide an opinion on whether any 
limitations in social and industrial 
functioning are due to the service-
connected schizophrenia, or to a 
nonservice-connected psychiatric 
disorder, including a dependent 
personality disorder, and quantify the 
extent of his disability that is 
attributed to the schizophrenia as 
opposed to the nonservice-connected 
disorder.  If it would aid the examiner 
in distinguishing the symptoms of the 
nonservice-connected personality 
disorder, he/she can provide a GAF score 
based on the schizophrenia symptomatology 
alone.  If the functional limitations 
imposed by the nonservice-connected 
personality disorder cannot be 
distinguished, the examiner should so 
state.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If the medical opinion indicates 
that the veteran is incapable of 
substantially gainful employment due to 
his service-connected disability, but the 
schedular rating is less than 70 percent, 
the case should be referred to the 
Director of the Compensation and Pension 
Service for consideration of an extra-
schedular rating in accordance with 
38 C.F.R. § 4.16(b) (2003).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


